F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 10 2002
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 CARL DIXON,

          Petitioner - Appellant,
 v.
                                                         No. 02-1093
                                                     (D.C. No. 99-D-528)
 RICHARD SOARES and KEN
                                                        (D. Colorado)
 SALAZAR, Attorney General for the
 State of Colorado,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, LUCERO and O’BRIEN, Circuit Judges.


      Carl Dixon appeals pro se from the denial of his petition for habeas corpus

relief under 28 U.S.C. § 2254. Dixon was convicted in Colorado state court of

first degree felony murder and sentenced to life imprisonment. His § 2254

petition argues five grounds for relief: (1) that he did not voluntarily waive his



      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
right to testify; (2) that no probable cause existed for the issuance of a search

warrant; (3) that evidence irrelevant to the crime charged erroneously was

admitted; (4) that a prior inconsistent statement of a witness erroneously was

excluded; and (5) that the evidence was insufficient to convict.

      The magistrate judge recommended denial of the first, third, and fourth

claims on the merits, of the second claim as not cognizable in habeas because it

was fully litigated in state court, and of the fifth claim as procedurally barred.

After carefully evaluating Dixon’s claims, the district court adopted the

magistrate’s recommendation.

      For substantially the reasons given by the district court, we GRANT

Dixon’s motion to proceed in forma pauperis, DENY a certificate of appealability,

and DISMISS the appeal.



                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




                                          -2-